Citation Nr: 1025375	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-17 791	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to increased evaluation for residuals of left ankle 
arthritis with limited range of motion, status post repair, 
currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran had active service from September 2000 to August 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  During the pendency of this appeal, the Veteran 
relocated and the Albuquerque, New Mexico RO assumed 
jurisdiction.  Recently, the Veteran relocated again into the 
jurisdiction of the Phoenix, Arizona RO.  

The appellant testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing held at the Phoenix, Arizona 
RO in December 2009.  A copy of the hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review.

In a November 2005 VA medical examination report, the Veteran 
indicated that her left ankle disorder was manifested by 
stiffness and soreness.  Upon physical examination, the examiner 
found no symptoms of instability or giving way.  In a subsequent 
July 2007 VA medical examination report, the Veteran stated that 
she did not wear any braces on her left ankle and indicated that 
her disorder was not manifested by instability.  Upon physical 
examination, the examiner did not note any instability.  At the 
December 2009 Board hearing, the Veteran presented testimony 
indicating that her ankle would frequently give out if she were 
running or walking on an uneven surface.  She stated that this 
instability was her greatest concern.  She also stated that she 
wore an ankle brace.  In view of the Veteran's reports of an 
increase in the severity of her ankle instability, including 
previously unreported instability in the ankle; and her current 
use of an ankle brace, the Board finds there is a duty to provide 
a more current VA medical evaluation.  It is pertinent to note 
that the VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided treatment 
her left ankle disorder since July 2007.  The 
AMC/RO must include the correct authorization 
and release forms to allow for the 
procurement of such records. 

2.  The AMC/RO should also schedule the 
Veteran for a VA orthopedic examination to 
determine the severity of her current left 
ankle disorder.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and studies 
should be conducted including range of motion 
testing.  When measuring the Veteran's ranges 
of motion during this VA examination, the 
examiner should comment on whether the 
Veteran has additional functional impairment 
above and beyond any limitation of motion 
shown, due to the extent of her pain or from 
weakness/premature fatigability, 
incoordination, etc., including during times 
when his symptoms are most problematic 
("flare-ups") or during prolonged use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
provided.
	
3.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claim.  If 
the benefits sought remain denied, the 
Veteran and her representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


